Title: To George Washington from Joseph Lawrence, 20 February 1790
From: Lawrence, Joseph
To: Washington, George



Sir
Providence [R.I.] Febuary 20th 1790

As Officiers for the collection of the Public revenue in this State will (probably) soon become necessary, the object of this address is to solicit the appointment of Surveyor in the Customs for this Port.

For information relative to my charecter, and pretentions to this appointment, I beg leave to refer your Excellency to the inclosed paper, and shall only add, that as it has always been my study to promote the Liberty and Happiness of my country, so it is my ambition to be ranked among her servants tho’ in an Inferior station. With the most cordial attachment to your Excellencys Person and the most profound veneration, I am your Excellencys most obedient & most faithful servt

Joseph Lawrence

